Citation Nr: 1822819	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to December 15, 2008 for the award of additional compensation for the Veteran's two dependent children.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   


FINDING OF FACT

Prior to December 15, 2008 the Veteran did not inform the RO that he had any dependent children.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to December 15, 2008, for the award of additional compensation for the Veteran's dependent children, have not been met.  38 U.S.C. §§ 1115, 5101, 5110 (2012); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the notice and assistance requirements do not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).   

In this regard, the earlier effective date issue in this case involves the application of law to certain facts, such as the date that the RO received information needed to award additional compensation for the Veteran's dependent children.  These facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 430 (1994).

The Veteran is seeking an effective date prior to December 15, 2008 for the award of additional compensation for his dependent children.  Veterans with a service-connected disability evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2).  

The effective date for the award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

The RO received a VA Form 21-526 from the Veteran on October 29, 2004 and another VA Form 21-526 from the Veteran on November 2, 2004.  On these forms the Veteran requested service connection for PTSD, back pain, knee pain and for tinnitus.  On both of these forms the Veteran checked off a box indicating that he had no dependent children.  

In June 2005 the RO issued a rating decision granting the Veteran service connection for his psychiatric, knee, back and tinnitus disabilities effective from October 29, 2004.  The Veteran's combined rating increased from zero percent to 80 percent and he was awarded TDIU.  The RO mailed the Veteran a letter notifying him that he had been awarded a 100 percent rating due to TDIU, effective from October 29, 2004.  With this letter and rating decision the RO sent the Veteran a VA Form 21-8764.  This document informed the Veteran that veterans awarded a 30 percent or higher rating could be entitled to additional compensation for dependent children.  The Veteran did not provide information regarding his children until July 2013.  In July 2013 he submitted a VA Form 21-0538 on which he reported that he had two children, twins, born in August 1997.  

In October 2013, the RO sent a letter to the Veteran informing him that he had been awarded additional compensation based on his two dependent children, effective from August 1, 2013, the first day of the month following receipt of his report of two dependent children.     

In May 2014, the RO issued a statement of the case (SOC) that awarded the Veteran an earlier effective date of December 15, 2008 for additional compensation for two dependent children.  The SOC noted that VA sent the Veteran a notification letter in January 2009 telling the Veteran that his entitlement had been increased.  The RO noted that the letter neglected to tell the Veteran that VA was paying him for one dependent, his spouse.  Due to that omission, the RO assigned an earlier effective date of December 15, 2008 for the increase in his compensation benefits based on two dependent children.  

In an October 2014 statement, the Veteran's representative pointed out that at a June 2, 2005 VA medical examination the Veteran reported that he had seven year old twins.  The representative asserted that the VA medical examination report was notice to VA of the Veteran's dependent children and asserted that the dependency allowance for the children should be retroactive to June 2, 2005.  (The Board notes that the actual date on the VA examination report identified by the representative is May 27, 2005.) 

The Board notes that the VA examination report cannot be considered a claim for dependency benefits.  To the extent that the Veteran referenced the existence of his children at a May 2005 VA examination, the benefit sought was not identified, and as a result, an informal claim cannot be construed.  Nothing in any communication prior to July 25, 2013 identifies the benefit sought (increase in compensation based upon a change in dependency).  See 38 C.F.R. § 3.155.  Furthermore, the VA examination report did not establish proof of dependency.

As such, dependency compensation for the Veteran's twins cannot be paid prior to December 15, 2008 based on the mention of the Veteran's twins in the May 27, 2005 VA examination report, or on any other VA medical record.  

On his July 2014 VA Form 9, the Veteran reported that his children were born in August 1997, and that they had always lived with him.  He stated that he was very bad at completing forms and that he is dyslexic, so that forms are hard for him to read.  He asserted that he should be given an effective date of October 2004 even though he incorrectly completed the form at that time.  He requested that he be provided an effective date of October 2004 because it is clear that his children were his dependents during that time frame.  

The Board has considered the Veteran's statements regarding his having dyslexia and having difficulty filling out forms.  However, governing regulations provide for no consideration of such factors.  Because VA was not notified of the Veteran's two children for the purpose of obtaining increased compensation for dependency at any time prior to December 15, 2008, an effective date prior to December 15, 2008 for the award of additional compensation based on their status as dependents cannot be granted as a matter of law.  38 U.S.C. §§ 1115, 5110.



							(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to December 15, 2008 for the award of additional compensation for two dependent children is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


